DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Double Patenting rejection is withdrawn due to the terminal disclaimer filed with respect to U.S. Pat. No. 10,966,068.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant states that Examiner argued that Munir discloses a “first transceiver” and a “second transceiver” disclosed in independent claim 1, but Munir does not disclose establishing connectivity with the first transceiver.  Applicant states that Examiner cites Wild for this connectivity.
Applicant argues that one of ordinary skill in the art would not be motivated to combine Munir with Wild to establish this connectivity.
Examiner disagrees.
Examiner notes that Munir discloses multiple transceivers, has a wireless sensor network, and is concerned with power conservation.
Wild discloses a dual transceivers (paragraph 89) system with a PAN and LPWAN that uses a first interface to establish a connection and a second interface for other purposes (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the dual transceiver set-up of Wild since Munir is concerned with power consumption (battery usage, low power mode needed for long battery life (paragraph 17)) and in order to quickly initialize the sensors by utilizing the PAN network of Wild.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munir et al. (U.S. Pat. Pub. No. 2019/0392356) in view of Wild et al. (U.S. Pat. Pub. No. 2019/0347916).

1.1	Regarding claim 1, Munir discloses a sensor platform (Abstract; paragraph 3), comprising:
a programmable microcontroller (paragraphs 27, 39, 51) to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data (Abstract “collecting and aggregating sensor data paragraphs 20, 40), and to enter a power-down mode in the absence of the data (paragraph 18 “enable low power usage”; paragraph 32);
a first transceiver to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol (paragraph 31 “transceivers 140 may include, for example, a modem, a radio paragraph 26 “one or more transceivers 140 ...”);  and
a second transceiver to transmit the reports to a gateway using a second wireless protocol, wherein the second wireless protocol is lower power and longer range than the first wireless protocol (Abstract “LPWAN (Low Power Wide Area Network) for collecting and aggregating sensor data paragraphs 18, 32; paragraph 26 “one or more transceivers 140 …”).
However, Munir does not explicitly disclose establishing connectivity with the first transceiver. However, Munir discloses multiple transceivers, has a wireless sensor network, and is concerned with power conservation.
Wild discloses a dual transceivers (paragraph 89) system with a PAN and LPWAN that uses a first interface to establish a connection and a second interface for other purposes (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the dual transceiver set-up of Wild since Munir is concerned with power consumption (battery usage, low power mode needed for long battery life (paragraph 17)) and in order to quickly initialize the sensors by utilizing the PAN network of Wild.
1.2	Per claim 2, Wild teaches the sensor platform of claim 1, wherein:
the first wireless protocol is a protocol for a personal-area network (PAN) ((Wild) paragraph 83); and
the second wireless protocol is a protocol for a low-power wide-area network (LPWAN) ((Wild) paragraph 432). It would have been obvious to one of ordinary skill in the art at the time of filing to implement the specific protocols of Wild in Munir in order to collect the sensor data in a low power fashion (conserve sensor battery power) and in order to quickly and efficiently connect the sensors.
1.3	Regarding claim 3, Munir does not explicitly disclose the sensor platform of claim 1, wherein:
the first transceiver is configured to transmit at 2.4 GHz; and
the second transceiver is configured to transmit at sub-gigahertz frequencies. However the PAN and LPWAN protocols above commonly operate and 2.4 GHZ and sub-gigahertz frequencies.
1.4	Per claim 4, Munir does not explicitly disclose the sensor platform of claim 1, further comprising at least one sensor fixedly attached to the sensor platform;
wherein the one or more sensors comprise the at least one sensor. Munir does teach a communications module (Fig. 4; paragraphs 38, 39, 23 – 25).
Wild discloses expansion ports for sensors (paragraphs 88, 115, 116 “computer vision module”; paragraph 325; paragraphs 326 “transceiver module”; paragraph 325 “SD card”) that would be removable and replaceable.
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the expansion module/card of Wild in Munir because upgrading/updating sensors is commonplace and beneficial in the art.
1.5	Regarding claim 5, Munir discloses the sensor platform of claim 1, wherein the one or more sensors comprise a sensor selected from the group consisting of an accelerometer, a capacitive-touch sensor, a load cell, a leak detector, a motion detector, a temperature sensor, a humidity sensor, a microphone, and a light detector (paragraphs 4, 30). 1.6	Per claim 6, Munir teaches the sensor platform of claim 1, wherein the one or more sensors comprise a sensor selected from the group consisting of a scale, a proximity detector, a motion detector, a distance detector, an accelerometer, a capacitive-touch sensor, a leak detector, a motion detector, a temperature sensor, a humidity sensor, an air-quality detector, a microphone, a visible light detector, an ultraviolet (UV) light detector, an infrared (IR) light detector, a color detector, a compass, a location sensor, a food detector, a total dissolved solids (TDS) detector, a pH detector, and a sensor to detect breaking glass (paragraphs 4, 30).1.7	Regarding claim 7, Munir discloses the sensor platform of claim 1, wherein:
the one or more sensors comprise a capacitive touch sensor to detect touch gestures made on an exterior surface of the sensor platform (paragraph 33 “a touch pad, a touch screen or tablet input …”); and
the programmable microcontroller is to perform respective operations in response to detection of respective touch gestures on the exterior surface by the capacitive touch sensor (paragraph 33).1.8	Per claim 8, Munir teaches the sensor platform of claim 1, wherein the data from the one or more sensors comprise data for a first sensor of the one or more sensors, the sensor platform further comprising a light to be turned on in response to a determination by the programmable microcontroller that the data for the first sensor of the one or more sensors satisfies a criterion, in accordance with the programming (Abstract; paragraphs 30, 4).1.9	Regarding claim 9, Munir discloses the sensor platform of claim 1, wherein the data from the one or more sensors comprise data for a first sensor of the one or more sensors, the sensor platform further comprising a speaker to be activated in response to a determination by the programmable microcontroller that the data for the first sensor of the one or more sensors satisfies a criterion, in accordance with the programming (Abstract; paragraphs 30, 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/